Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, root and edge parts in claims 1 and 10; which side is the first side and second side surface of the skirt body (could be the large flat sides or opposite side thickness of the skirt sides and not indicated or shown on drawings) in claims 1 and 10; collapsing part protruding from the skirt “decreases” from root to edge part (unclear if this is reference to thickness/height of the protrusion, length of protrusion, or width of protrusion and not indicated or shown on drawings) in claims 1, 8, and 19; collapsing part recessed into the skirt “decreases” from root to edge part (unclear if this is reference to depth of the recess, length of recess, or width of recess and not indicated or shown on drawings) in claims 2, 8, and 19; collapsing part thickness direction that “decreases” from root to edge part (unclear if this is reference to thickness/height of the skirt which fig. 2, item 2 arrow points too, length from fig. 4 item 1 to item 2, or width from fig. 5, item 31 to item 32 and not indicated or shown on drawings) in claim 3; an engagement part in claims 9  and 20; an opening part in claim 10, a first position and second position in claim 13; a third and fourth arc connecting part in claims 7 and 18; a first and second side of the collapsing part in claims 7 and 18; must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because on Figures 3 and 5, the designation for item 31 appears point to two different parts of the application.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities; paragraph [0018], item 31 is defined as engagement slots while in paragraph [0052], item 31 is defined as first arc-shaped connection portion. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "an engagement structure" in claims 9 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
The term "engagement structure" in claims 9 and 20 are a relative term which renders the claim indefinite.  The term "engagement structure" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell-Hill (US 2019/0200824), hereinafter Campbell, in view of Stredak et al. (US 2012/0148332), hereinafter Stredak.
Regarding Claim 1, Campbell discloses or teaches a partition skirt device (fig. 1, items 27,24, and 26), configured to be mounted in a cyclone separation unit (fig. 1, item 20) of a cleaning apparatus (fig. 1), the partition skirt device having an annular structure, wherein the partition skirt device comprises: an annular inner ring (fig. 1, item 26); and an annular skirt body (fig. 1, item 24) comprising: a root (fig. 1, next to item 26) connected to the inner ring; an edge part (fig. 1, next to item 27) arranged at an end of the skirt body away from the inner ring, a diameter (fig. 1, para. [0033, 0040, 0042, 0043]) of the edge part being larger than a diameter of the root; and a plurality of collapsing parts (fig. 1, item 28) arranged at intervals between the root and the edge part along a circumferential direction of the skirt body, and the collapsing part being configured as a long strip structure extending along a radial direction of the skirt body (fig. 1, item 29 extends out from the root to the edge part, para. [0033, 0040, 0042, 0043]), wherein along a thickness direction of the skirt body, the collapsing part protrudes relative to the skirt body on a first side surface of the skirt body (fig. 1, item 28 are located on the top surface of the skirt item 24 and contact the wiper first, para. [0033, 0040-0043]), and is recessed (fig. 1, item 29, para. [0033] pleats are folds or crease that fold in on themselves) or relative to the skirt body on a second side surface of the skirt body (fig. 1, bottom surface of the skirt item 24 and opposite side to the top surface, para. [0033, 0040-0043]), the collapsing part protruding from the skirt gradually decreases from root to the edge part (fig. 3A, item 28, para. [0033, 0040, 0042, 0043]).
An argument can be made that Campbell does not explicitly state the collapsing part protruding from the skirt gradually decreases from root to the edge part. However, Stredak teaches a wiper of the filter main body is gradually reduced from the root to the edge part (fig. 11, teaches the use of a wiper to remove material). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify skirt main body Campbell with reduction in thickness from the root to the edge part as in Stredak, by reduction in thickness from the root to the edge part of the skirt main body to remove excess material from an item.
Regarding Claim 2, Campbell discloses or teaches the collapsing part recess from the skirt gradually decreases from root to the edge part (fig. 3A, item 28, para. [0033, 0040, 0042, 0043], the inverse would create a groove on the second side).
Regarding Claim 3, Campbell discloses or teaches the collapsing part along the thickness direction of the skirt gradually decreases from root to the edge part (fig. 3A, item 28, para. [0033, 0040, 0042, 0043], since thickness direction is not defined it is assumed it is the same as the protrusion direction).
Regarding Claim 4, Campbell discloses or teaches an arc connecting part is arranged between adjacent collapsing parts on the first side surface of the skirt body (fig. 3A, indicated by arrow of item 24).  
Regarding Claim 5, Campbell discloses or teaches a first arc connecting part is arranged on a first side of the collapsing part (fig. 3A, indicated by arrow of item 24), and a second arc connecting part is arranged on a second side of the collapsing part (fig. 3A, indicated by arrow of item 24 on the opposite side of the skirt).
Regarding Claim 6, Campbell discloses or teaches another arc connecting part is arranged between adjacent collapsing parts on the second side surface of the skirt body (fig. 3A, indicated by arrow of item 24 on the opposite side of the skirt).  
Regarding Claim 7, Campbell discloses or teaches a third arc connecting part is arranged on a first side of the collapsing part (fig. 3B, adjacent to an arrow of item 24 on the other side of peak item 29), and a fourth arc connecting part is arranged on a second side of the collapsing part (fig. 3A, adjacent to an arrow of item 24 on the other side of peak item 29 on the opposite side of the skirt).
Regarding Claim 8, Campbell discloses or teaches the collapsing part protruding from the skirt gradually decreases from root to the edge part until it disappearing (fig. 3A, item 28, para. [0033, 0040, 0042, 0043]), and the collapsing part recess from the skirt gradually decreases from root to the edge part until it disappearing (fig. 3A, item 28, para. [0033, 0040, 0042, 0043], the inverse would create a groove on the second side).
Regarding Claim 9, Campbell discloses or teaches the annular inner ring is an annular structural member with an inner side wall (fig. 1, item 26) and inner ring has an engaging part to connect with the cyclone separation unit an engagement structure (fig. 2A-2C, item 24 is coupled to item 31, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that item 24 is connected to the cyclone separation unit indicated by arrow of item 31 or it would be moved by item 25 when cleaning the filter.).

Regarding Claim 10, Campbell discloses or teaches a gun-type main body (fig. 1, indicated by item 4); a main machine mounted on the main body (fig. 1, indicated by items 3 and 7); a dust cup (fig. 1, item 21) arranged on the main body and having an opening part (figs. 2C below, item Z1, para. [0036]) connected with the main machine through an engagement structure (fig. 2A-2C, item 24 is coupled to item 31, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that item 24 is connected to the cyclone separation unit indicated by arrow of item 31 or it would be moved by item 25 when cleaning the filter.), in the dust cup; and a partition skirt device (fig. 1, item 27, 24, 26) connected with the cyclone separation unit, and comprising: an annular inner ring (fig. 1, indicated by item 26) connected with the cyclone separation unit; and an annular skirt body (figs. 1, item 24, para. [0032-0034, 0038-0043]) comprising: a root (fig. 1, next to item 26) connected to the inner ring; an edge part (fig. 1, next to item 27) arranged at an end of the skirt body away from the inner ring, a diameter of the edge part being larger than a diameter of the root (fig. 1, para. [0033]); and a plurality of collapsing parts (fig. 1, item 28, para. [0033]) arranged at intervals between the root and the edge part along a circumferential direction of the skirt body, the collapsing part being configured as a long strip structure extending along a radial direction of the skirt body (fig. 3A, item 28, para. [0033, 0040, 0042, 0043]), wherein along a thickness direction of the skirt body, the collapsing part protrudes relative to the skirt body on a first side surface of the skirt body (fig. 1, item 28, para. [0033, 0040, 0042-0043]), and is recessed (fig. 1, item 29, para. [0033] pleats are folds or crease that fold in on themselves) or relative to the skirt body on a second side surface of the skirt body; the collapsing part protruding from the skirt gradually decreases from root to the edge part (fig. 3A, item 28, para. [0033, 0040, 0042, 0043]).
An argument can be made that Campbell does not explicitly state the collapsing part protruding from the skirt gradually decreases from root to the edge part. However, Stredak teaches a wiper of the filter main body is gradually reduced from the root to the edge part (fig. 11, teaches the use of a wiper to remove material). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify skirt main body Campbell with reduction in thickness from the root to the edge part as in Stredak, by reduction in thickness from the root to the edge part of the skirt main body to remove excess material from an item.
Regarding Claim 11, Campbell discloses or teaches the partition skirt device is angled towards an outer wall of the dust cup and extends away from a central axis (fig. 2A-2C, item 24).  
Regarding Claim 12, Campbell discloses or teaches a dust-cup end cover (fig. 2C, item 32) is arranged at one end of the cylindrical body (fig. 2B, indicated by arrow of item 32), and the opening part is arranged on the other end of the cylindrical body; the partition skirt device is located in middle of the cylindrical body, wherein a dirt collection section is formed between the dust-cup end cover and the partition skirt device (fig. 2C, indicated by the arrow of item 20), a cyclone separation section (fig. 2A, item 20) is formed between the opening part and the partition skirt device, and the skirt body extends obliquely towards the dirt collection section.  
Regarding Claim 13, Campbell discloses or teaches the skirt main body is made of an elastically deformable material (fig. 1, abstract and para. [0006-0021], deformable material such as molded rubber); the skirt body is configured to be compressed and deformed towards the central axis and away from the opening part of the dust cup, so as to be in a first position (fig. 3A-4B); the skirt body is configured to be compressed and deformed in a direction opposite to the first position, so as to be in a second position (fig. 3A-4B), and the skirt body is configured to be deformed between the first position and the second position (fig. 3A-4B, para. [0040-0045]).  
Regarding Claim 14, Campbell discloses or teaches the collapsing part recess from the skirt gradually decreases from root to the edge part (fig. 3A, item 28, para. [0033, 0040, 0042, 0043], the inverse would create a groove on the second side).
Regarding Claim 15, Campbell discloses or teaches an arc connecting part is arranged between adjacent collapsing parts on the first side surface of the skirt body (fig. 3A, indicated by arrow of item 24).  
Regarding Claim 16, Campbell discloses or teaches a first arc connecting part is arranged on a first side of the collapsing part (fig. 3A, indicated by arrow of item 24), and a second arc connecting part is arranged on a second side of the collapsing part (fig. 3A, indicated by arrow of item 24 on the opposite side of the skirt).
Regarding Claim 17, Campbell discloses or teaches another arc connecting part is arranged between adjacent collapsing parts on the second side surface of the skirt body (fig. 3A, indicated by arrow of item 24 on the opposite side of the skirt).  
Regarding Claim 18, Campbell discloses or teaches a third arc connecting part is arranged on a first side of the collapsing part (fig. 3B, adjacent to an arrow of item 24 on the other side of peak item 29), and a fourth arc connecting part is arranged on a second side of the collapsing part (fig. 3A, adjacent to an arrow of item 24 on the other side of peak item 29 on the opposite side of the skirt).
Regarding Claim 19, Campbell discloses or teaches the collapsing part protruding from the skirt gradually decreases from root to the edge part until it disappearing (fig. 3A, item 28, para. [0033, 0040, 0042, 0043]), and the collapsing part recess from the skirt gradually decreases from root to the edge part until it disappearing (fig. 3A, item 28, para. [0033, 0040, 0042, 0043], the inverse would create a groove on the second side).
Regarding Claim 20, Campbell discloses or teaches the annular inner ring is an annular structural member with an inner side wall (fig. 1, item 26) and inner ring has an engaging part to connect with the cyclone separation unit an engagement structure (fig. 2A-2C, item 24 is coupled to item 31, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that item 24 is connected to the cyclone separation unit indicated by arrow of item 31 or it would be moved by item 25 when cleaning the filter.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached form PTO-892.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Brady whose telephone number is (571) 270-5176.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY BRADY/Examiner, Art Unit 3723


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723